DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Response to Amendment
The amendment of 05/20/2022 has been entered.
Claims 1 and 13–14 are amended due to the Applicant's amendment dated 05/20/2022.
Claims 1–20 are pending.

The rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over KATO et al. US-20160197277-A1 ("Kato '277") in view of LEE et al. WO-2015050391-A1 ("Lee") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/05/2021.  The rejection is withdrawn.
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 52–58 of the reply dated 05/20/2022 with respect to the rejection under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 54 of the reply that none of the cited references appear to teach the claims as amended, specifically, wherein the third carbon of the carbazole-based ring is linked directly to N via a single bond.
Examiner's response -- The claims did not previously require wherein the third carbon of the carbazole-based ring is linked directly to N via a single bond.  This limitation is address in the new grounds of rejection set forth below over Kyung et al., KR-20110029831-A.
Applicant's argument -- Applicant argues on pages 54–57 of the reply that the data in the specification demonstrate that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Applicant argues the specific linkage between the carbazole=based ring and N atom shown in Formulae 1B-2 and 1B-3 show critical and desirable results.
Examiner's response -- Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.
Applicants arguments are not found persuasive for at least the reason that comparison has not been made between the closest prior art and the claimed invention.  The cited compounds of Kyung in the new grounds of rejection below show compounds wherein the third carbon of the carbazole-based ring is linked directly to N via a single bond.  Applicant points to differences in performance between devices comprising the claimed compounds and a compound wherein the third carbon of the carbazole-based ring is not linked directly to N via a single bond, but rather through a para-phenylene.  Thus, the results described by Applicant do not appear to be germane to the proposed substitution in the new grounds of rejection below and are not making comparison between the claimed subject matter and the closest prior art.
Applicant's argument -- Applicant argues on page 57 of the reply that claims 2–12 and 15–20 depend directly or indirectly from claim 1 and should be allowable because they incorporate the features of claim 1.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.
Applicant's argument -- Applicant argues on page 57–58 of the reply that none of the cited references appear to teach the claims as amended, specifically, wherein the third carbon of the carbazole-based ring is linked directly to N via a single bond.
Examiner's response -- The claims did not previously require wherein the third carbon of the carbazole-based ring is linked directly to N via a single bond.  This limitation is address in the new grounds of rejection set forth below over Kyung et al., KR-20110029831-A.
Applicant's argument -- Applicant argues on page 58 of the reply that none of the cited references appear to teach the claims as amended, specifically, wherein the compound is one of Compounds 9 to 13, 18 to 20, 29 to 33, 36, 37, and 39.
Examiner's response -- The claims did not previously require wherein the compound is one of Compounds 9 to 13, 18 to 20, 29 to 33, 36, 37, and 39.  This limitation is address in the new grounds of rejection set forth below over Kyung et al., KR-20110029831-A.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–13 and 15–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites variables L3 and a3; however, these variables are not present in either of claimed Formula 1B-2 or Formula 1B-3.  As such, it is unclear how the claim may be met with respect to variables L3 and a3.
For purposes of examination, the claim will be interpreted such that the definitions of variables L3 and a3 are not present.
Claims 2–12 and 15–20 are rejected as being dependent on indefinite claim 1.
Regarding claims 2–4, claims 2–4 recites variable L3; however, this variable is not present in either of claimed Formula 1B-2 or Formula 1B-3 of claim 1, from which claims 2–4 depend.  As such, it is unclear how the claim may be met with respect to variables L3 and a3.
For purposes of examination, the claim will be interpreted such that the definitions of variable L3 is not present.
Regarding claim 13, claim 13 recites variables L3 and a3; however, these variables are not present in claimed Formula 1B-1.  As such, it is unclear how the claim may be met with respect to variables L3 and a3.
For purposes of examination, the claim will be interpreted such that the definitions of variables L3 and a3 are not present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung et al., KR-20110029831-A ("Kyung-KR"), see machine translation ("Kyung-MT") in view of Ryu et al. US-20160372666-A1 ("Ryu").
It is noted that Kyung et al., KR-20110029831-A was cited on the IDS of 12/09/2016 and the machine translation cited on the PTO-892 of 09/19/2019. 
It is noted that Ryu et al. US 20160372666-A1 was cited on the PTO-892 of 09/18/2020.
Regarding claims 13 and 14, Kyung describes an organic electroluminescent device comprising an anode, a cathode, and an organic layer between them comprising an electroluminescent compound represented by formula (II) (Kyung-MT, page 5/28, lines 14–26). Kyung teaches that the compound of formula (II) may be represented by the formula (2b) 
    PNG
    media_image1.png
    169
    264
    media_image1.png
    Greyscale
 (Kyung-MT page 6/28, lines 15–17).  Kyung teaches the compound is excellent in thermal stability, light-emitting characteristics and electrical characteristics (Kyung-MT, page 5/28 lines 29–30) and the compounds is useful as a hole injection material, hole transport material (Kyung-MT, page 5/28 lines 30–31), and an organic EL device comprising the compound can achieve high efficiency, high luminance, and long life (Kyung-MT, page 5/28 lines 31–32).  Kyung teaches examples of formula 2b including compounds 27-30 (Kyung-KR, page 15 top left).
The compounds of Kyung differ from the claimed Formula 1B-1 in that the position corresponding to Ar3 in claimed Formula 1B-1 and E2 in formula 2b of Kyung is a biphenyl group instead of an unsubstituted phenyl group.
For example, compound 27 of Kyung is shown next to the claimed Formula 1B-1 below:

    PNG
    media_image2.png
    344
    719
    media_image2.png
    Greyscale


Claimed Formula 1B-1

    PNG
    media_image3.png
    284
    291
    media_image3.png
    Greyscale

Kyung's Compound 27


Ryu teaches carbazole- and fluorenyl-based compounds of Chemical Formula 1 
    PNG
    media_image4.png
    224
    232
    media_image4.png
    Greyscale
(¶ [0010]) for use in a hole injection layer or a hole transport layer of an organic optoelectric device (¶ [0019]).  Ryu teach that an unsubstituted phenyl group and an unsubstituted biphenyl group are both suitable for the position corresponding R1 of the Chemical Formula 1 of Ryu, which is analogous to the position corresponding to Ar3 in the claimed Formula 1B-1.  Thus, Ryu teaches that an unsubstituted phenyl and an unsubstituted biphenyl are both known groups for the position corresponding to the claimed Ar3 in a carbazole- and fluorenyl-based compound for use in a hole injection layer or a hole transport layer.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the unsubstituted biphenyl group at the position corresponding to the claimed Ar3 for an unsubstituted phenyl group in the compounds of Kyung, because Ryu teaches that an unsubstituted phenyl and an unsubstituted biphenyl are both known groups for the position corresponding to the claimed Ar3 in a carbazole- and fluorenyl-based compound for use in a hole injection layer or a hole transport layer.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole injection or hole transport layer of the device of Kyung and possess the benefits as described above taught by Kyung.  See MPEP 2143.I.(B).

The modified compounds of Kyung in view of Ryu meet claims 13–14.

For example, the modified compound of Kyung in view of Ryu has the structure 
    PNG
    media_image5.png
    148
    174
    media_image5.png
    Greyscale
, which correspond to the claimed Compound 9 (per claim 14) and is a carbazole-based compound represented by the claimed Formula 1B-1 (per claim 13) wherein:
	L1 and L2 are not required to be present;
	a1 and a2 are each an integer of 0;
	Ar1 is a phenyl group;
	Ar2 is an unsubstituted C6 aryl group (a phenyl group);
	Ar3 is a phenyl group; 
	R1 to R5 are not required to be present; and 
	b1 to b5 are each an integer of 0.

Claims 1–12 and 15–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung et al., KR-20110029831-A ("Kyung-KR"), see machine translation ("Kyung-MT") in view of Ryu et al. US-20160372666-A1 ("Ryu").
It is noted that Kyung et al., KR-20110029831-A was cited on the IDS of 12/09/2016 and the machine translation cited on the PTO-892 of 09/19/2019. 
It is noted that Ryu et al. US 20160372666-A1 was cited on the PTO-892 of 09/18/2020.
Regarding claims 1–12 and 15–20, Kyung describes an organic electroluminescent device comprising an anode, a cathode, and an organic layer between them comprising an electroluminescent compound represented by formula (II) (Kyung-MT, page 5/28, lines 14–26), wherein the organic layer comprises an emission layer, a hole injection layer and hole transport layer between the emission layer and the anode, and an electron injection layer and electron transport layer between the emission layer and the cathode (Kyung-MR, page 17/28, lines 21–26), and wherein a hole injection layer or a hole transport layer comprising the compound of formula (II) (Kyung-MT, 18/28, line 5). Kyung teaches that the compound of formula (II) may be represented by the formula (2b) 
    PNG
    media_image1.png
    169
    264
    media_image1.png
    Greyscale
 (Kyung-MT page 6/28, lines 15–17).  Kyung teaches the compound is excellent in thermal stability, light-emitting characteristics and electrical characteristics (Kyung-MT, page 5/28 lines 29–30) and the compounds is useful as a hole injection material, hole transport material (Kyung-MT, page 5/28 lines 30–31), and an organic EL device comprising the compound can achieve high efficiency, high luminance, and long life (Kyung-MT, page 5/28 lines 31–32).  Kyung teaches examples of formula 2b including compounds 27-30 (Kyung-KR, page 15 top left).

The compounds of Kyung differ from the claimed compounds in that the phenylene linking the fluorenyl group and the amine group is para-substituted instead of ortho- or meta-substituted.  However, the general formula 2b of Kyung is open to ortho- meta- or para-substitution of group at the position corresponding to L1, which is analogous to the phenylene linking the fluorenyl group and the amine group in the claimed Formulae 1B-2 and 1B-3.
For example, compound 27 of Kyung is shown next to the claimed Formula 1B-2 and Formula 1B-3 below:

    PNG
    media_image6.png
    611
    492
    media_image6.png
    Greyscale




    PNG
    media_image3.png
    284
    291
    media_image3.png
    Greyscale

Kyung's Compound 27

Given the general formula and teachings of Kyung, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compounds of Kyung wherein the phenylene linking the fluorenyl group and the amine group is ortho- or meta-substituted instead of para-substituted.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by formula 2b of Kyung in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful in the hole injection or hole transport layer of the device of Kyung and possess the benefits described above taught by Kyung.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.

The modified compounds of Kyung differ from the claimed Formula 1B-1 in that the position corresponding to Ar3 in claimed Formulae 1B-2 and 1B-3 and E2 in formula 2b of Kyung is an unsubstituted biphenyl group instead of an unsubstituted phenyl group.
Ryu teaches carbazole- and fluorenyl-based compounds of Chemical Formula 1 
    PNG
    media_image4.png
    224
    232
    media_image4.png
    Greyscale
(¶ [0010]) for use in a hole injection layer or a hole transport layer of an organic optoelectric device (¶ [0019]).  Ryu teach that an unsubstituted phenyl group and an unsubstituted biphenyl group are both suitable for the position corresponding R1 of the Chemical Formula 1 of Ryu, which is analogous to the position corresponding to Ar3 in the claimed Formulae 1B-2 and 1B-3.  Thus, Ryu teaches that an unsubstituted phenyl and an unsubstituted biphenyl are both known groups for the position corresponding to the claimed Ar3 in a carbazole- and fluorenyl-based compound for use in a hole injection layer or a hole transport layer.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the unsubstituted biphenyl group at the position corresponding to the claimed Ar3 for an unsubstituted phenyl group in the modified compounds of Kyung, because Ryu teaches that an unsubstituted phenyl and an unsubstituted biphenyl are both known groups for the position corresponding to the claimed Ar3 in a carbazole- and fluorenyl-based compound for use in a hole injection layer or a hole transport layer.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compounds would be useful in the hole injection or hole transport layer of the device of Kyung and possess the benefits as described above taught by Kyung.  See MPEP 2143.I.(B).

The device comprising the modified compounds of Kyung in view of Ryu meet claims 1–12 and 15–20.

The hole injection or hole transport layer of the device of Kyung is between the anode and the emission layer and provides support to the emission layer by transporting holes from the anode. Therefore the hole injection or hole transport layer may be considered an emission auxiliary layer in the hole transport region.

For example, the modified compounds of Kyung in view of Ryu have the structures 
    PNG
    media_image7.png
    389
    456
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    347
    485
    media_image8.png
    Greyscale
 and are each a carbazole-based compound represented by the claimed Formula 1B-2 or claimed Formula 1B-3, respectively, wherein:
	L1 and L2 are not required to be present;
	a1 and a2 are each an integer of 0;
	Ar1 is a phenyl group;
	Ar2 is an unsubstituted C6 aryl group (a phenyl group);
	Ar3 is a phenyl group;
	R1 to R5 are not required to be present; and 
	b1 to b5 are each an integer of 0.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MATSUMOTO NAOKI JP-2015221771-A ("Naoki-JP"), see machine translation ("Naoki-MT").  Naoki teaches a compound of a general formula 
    PNG
    media_image9.png
    226
    263
    media_image9.png
    Greyscale
 (page 5) and exemplifies compound A95 
    PNG
    media_image10.png
    246
    317
    media_image10.png
    Greyscale
(page 23).
Yagi et al. JP-2007153776-A teaches a compound of general formula (1) 
    PNG
    media_image11.png
    340
    414
    media_image11.png
    Greyscale
 and exemplifies a compound (1)
    PNG
    media_image12.png
    185
    434
    media_image12.png
    Greyscale
.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E. M. D./
Examiner, Art Unit 1786